Citation Nr: 0821988	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
brain stem demyelination, as the result of exposure to 
ionizing radiation.

2.  Entitlement to service connection for mesencephalopathy 
and/or due to demyelinating disease, as the result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which service connection for 
mesencephalopathy and/or due to demyelinating disease was 
denied.

In its May 2005 rating decision, the RO accepted the evidence 
submitted by the veteran as sufficient to reopen the 
previously denied claim.  Notwithstanding, the Board must 
make its own determination that new and material evidence was 
presented or secured for claim.  Hence the issues have been 
recharacterized as reflected on the first page of this 
decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A motion to advance this case on docket was granted by the 
Board in June 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The issue of service connection for mesencephalopathy and/or 
due to demyelinating disease addressed in the REMAND portion 
of the decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1989 letter denial declined to reopen the 
previously denied claim for service connection for a disease 
of the nervous system, or brain stem demyelination, as the 
result of exposure to ionizing radiation.  The veteran did 
not appeal this decision.  It therefore became final.

2.  Evidence received since the March 1989 denial includes 
evidence necessary to substantiate the claim, i.e., service 
department records not previously of record demonstrating 
that the veteran was present in the vicinity of atmospheric 
and below water nuclear detonations (Operations Crossroads) 
shortly after the detonations, corroborating his assertion 
that he was exposed to ionizing radiation.  This evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1989 letter denial is new 
and material and the claim for service connection for brain 
stem demyelination as the result of exposure to ionizing 
radiation is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.  

In a March 1989 letter decision, the RO declined to reopen 
the previously denied claim for service connection for brain 
stem demyelination as the result of exposure to ionizing 
radiation.  The March 1989 letter denial indicated that the 
claimed condition was not a radiogenic disease as described 
in the regulations or Public Law 100-321.  No change in the 
prior denial was therefore warranted despite a November 1988 
private medical opinion that posited an etiological 
relationship between significant brain stem demyelination 
injury that the examiner opined occurred at the time of the 
veteran's reported exposure to ionizing radiation and his 
then manifested central nervous condition.

The March 1989 letter denial was predicated on a March 1982 
rating decision that found the service medical records made 
no reference to any of the veteran's reported symptoms of 
radiation exposure, including hair loss and skin and stomach 
conditions, which he reported experiencing while on active 
duty.  The rating decision further noted that there were no 
facts or findings that would medically associate low level 
radiation exposure with the later occurrence of organic 
disease of the nervous system.  The veteran's claim, it was 
ultimately determined, could not therefore be granted. 

The RO provided notice of the March 1989 letter denial to the 
veteran on March 24, 1989.  He did not appeal the decision.  
The March 1989 letter denial therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the March 1989 letter denial of 
service connection for a disease of the central nervous 
system, to include brain stem demyelination, includes service 
personnel records and the deck logs of the USS General W. A. 
Mann, and various articles and testimonials obtained from the 
Internet as well as the veteran's statements.  

Service personnel records received in September 2004 show the 
veteran was reported on board the USS General W.A. Mann on 
August 22, 1946 enroute to RECSTA Guam FURAS, and was not 
received at NAB (AirPacPool) 939 until September 9, 1946.

Deck log entries from the USS General W.A. Mann establish 
that the veteran was present in the area of nuclear 
detonations that were the subject of Operation Crossroads 
shortly after they occurred.  Specifically, these records 
show the USS General W.A. Mann anchored in the Kwajalein 
Atoll on September 5.

Internet documents, including a fact sheet from the Defense 
Threat Reduction Agency (DTRA) show that the radiation levels 
from the second detonation in Operation Crossroads, shot 
Baker, which was an underwater detonation, caused much 
greater radioactive contamination that persisted for months.  
Contamination accumulated in the participating ships' 
evaporators, saltwater piping, and hull marine growth, the 
report observed, to the degree that decontamination efforts 
in the area of the detonation were abandoned in mid August.  
The remaining salvageable ships were towed to the Kwajalein 
Atoll for further decontamination efforts.  This work 
continued into the fall of 1946.  Other documents, including 
reports and statements of individuals involved, showed that 
the risks being undertaken during these tests were not fully 
appreciated when compared to present-day scientific 
knowledge.  Many Naval personnel were allowed to work absent 
adequate protective gear, and were exposed to waters and 
native foods that were not understood to be contaminated.

This evidence is new in that it was not previously of record.  
In addition, the receipt of additional service records not 
previously of record provides a legally sufficient basis to 
reconsider the veteran's claim.  See 38 C.F.R. § 3.156(c).

Accordingly, reopening the claim for service connection for a 
central nervous disorder to include brain stem demyelination 
is warranted.


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a disease 
of the nervous system to include brain stem demyelination, 
the claim is reopened.


REMAND

The veteran avers that his current mesencephalopathy and/or 
due to demyelination disease is the result of exposure to 
ionizing radiation, which he incurred while swimming in water 
off the Kwajalein Atoll following nuclear detonations in July 
1946 as part of Operation Crossroads.  

The veteran reports that he was on board the USS General W.A. 
Mann, which anchored in the Kwajalein Atoll on September 5, 
and that he swam in the water.  The veteran argues that ships 
affected by shot Able and, particularly, shot Baker of 
Operation Crossroads were anchored in the waters of the 
Kwajalein Atoll at this time.  The ships were still 
contaminated with radiation from the blasts and, in turn, 
contaminated the water.  He contends that he was thus 
contaminated and that this exposure to ionizing radiation 
caused his currently manifested mesencephalopathy and 
demyelinating brain stem disease.

In support of his contentions, he has submitted the November 
1988 statement of his private physician who opined that the 
veteran probably sustained significant brain stem 
demyelination injury at the time of his exposure to radiation 
during active service.  The physician then observed that such 
exposure combined with the veteran's subsequent (and civilian 
work-related) exposures to trichloroethylene and other toxic 
substances to cause sufficient additional mid brain 
demyelination to, in turn, cause continuous symptomatology 
including total opthalmoplegia and hyperactive reflexes in 
the lower extremities.  

Available service personnel records establish that the 
veteran reported on board the USS General W.A. Mann on August 
22, 1946 enroute to RECSTA Guam FURAS, and was not received 
at NAB (AirPacPool) Navy 939 until September 9, 1946.  As 
above noted, deck logs from the USS General W.A. Mann 
establish that the ship was anchored at the Kwajalein Atoll 
on September 5.  In addition, Internet research, including 
documents from DTRA, reflects that radioactive contamination 
from Operation Crossroads was much greater and more 
persistent than anticipated and that contaminated ships were 
brought to the Kwajalein Atoll in late August and remained 
there into the fall of 1946.  

The operational period specified for Operation Crossroads is 
July 1, 1946 through August 31, 1946.  Notwithstanding, he 
Board accepts the veteran's sworn statement that he swam in 
the waters of the Kwajalein Atoll.  Accordingly, the Board 
finds that the veteran is a radiation-exposed veteran within 
the meaning of 38 C.F.R. § 3.311.  Development of the 
veteran's claims as directed by the regulations is therefore 
warranted. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that the veteran is given all 
appropriate notice concerning claims for 
service connection based on exposure to 
ionizing radiation under 38 C.F.R. § 
3.311.

2. Develop the veteran's claim in 
accordance with 38 C.F.R. § 3.311, 
including obtaining dose estimates based 
on the veteran's averred exposure to 
ionizing radiation as the result of 
swimming in the waters of the Kwajalein 
Atoll, consuming the food in that area, 
and any other usual activities the 
veteran would have undertaken as a result 
of being a passenger on board the USS 
General W.A. Mann when it was anchored in 
the Kwajalein Atoll.  

3.  After any other development deemed 
essential readjudicate the claim on 
appeal with application of all 
appropriate laws and regulations, 
including 38 C.F.R. § 3.311, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


